Citation Nr: 1132306	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  11-03 270	)	DATE
	)
THE ISSUES

1.  Entitlement to recognition of LDC, the Veteran's child, as a helpless child for the purpose of VA benefits, on the basis of permanent incapacity for self-support before attaining the age of 18 years based on clear and unmistakable error (CUE) in a decision, dated November 10, 2008, by the Board. 

2.  Entitlement to recognition of JDC, the Veteran's child, as a helpless child for the purpose of VA benefits, on the basis of permanent incapacity for self-support before attaining the age of 18 years based on CUE in a decision, dated November 10, 2008, by the Board. 

3.  Entitlement to recognition of ADC, the Veteran's child, as a helpless child for the purpose of VA benefits, on the basis of permanent incapacity for self-support before attaining the age of 18 years based on CUE in a decision, dated November 10, 2008, by the Board.

4.  Entitlement to recognition of IDC, the Veteran's child, as a helpless child for the purpose of VA benefits, on the basis of permanent incapacity for self-support before attaining the age of 18 years based on CUE in a decision, dated November 10, 2008, by the Board.

REPRESENTATION

Moving party represented by:  Daniel G. Krasnegor, Attorney at Law

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from January 1945 to October 1947; the moving party is the Veteran's daughter, who is filing on behalf of her dependent siblings.  

2.  A motion for revision of a November 2008 Board decision, denying recognition of LDC, JDC, ADC, and IDC as helpless children on the basis of permanent incapacity for self-support before attaining the age of 18 years, based on clear and unmistakable error was received at the Board on January 20, 2011.  

3.  In a May 2010 Order, the United States Court of Appeals for Veterans Claims (Court) vacated the November 2008 Board decision, denying recognition of LDC, JDC, ADC, and IDC as helpless children on the basis of permanent incapacity for self-support before attaining the age of 18 years, and remanded the case to the Board for compliance with the instructions in a Joint Motion for Remand of the Secretary of VA and the moving party.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no jurisdiction to adjudicate the merits of the motion for revision of a decision based on clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the basis of clear and unmistakable error except for those decisions which have been appealed to and decided by the Court, and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400 (2010).

The Court has vacated the November 2008 Board decision, denying recognition of LDC, JDC, ADC, and IDC as helpless children on the basis of permanent incapacity for self-support before attaining the age of 18 years, which was challenged on the basis of clear and unmistakable error in the moving party's motion for revision of the decision.  Further, the Court has remanded the case to the Board for compliance with the instructions in a Joint Motion for Remand of the Secretary of VA and the moving party.  

In light of the foregoing, there is no final decision for the Board to review on the basis of clear and unmistakable error.  Accordingly, the Board does not have jurisdiction to adjudicate the merits of the motion and it is dismissed.


								ORDER ON NEXT PAGE



ORDER

The motion for revision of a November 2008 Board decision, denying recognition of LDC, JDC, ADC, and IDC as helpless children on the basis of permanent incapacity for self-support before attaining the age of 18 years, based on clear and unmistakable error is dismissed.



	                       ____________________________________________
	George E. Guido Jr.
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



